UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jennifer R. Kloehn, Senior Vice President and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2016 Date of Reporting Period: 06/30/2016 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF JUNE 30, 2016 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 93.89% Consumer Discretionary - Automobiles & Components 0.89% 405,000 Gentex Corporation $ 6,257,250 Consumer Discretionary - Retailing 10.87% 185,000 CarMax, Inc. * 9,070,550 470,000 LKQ Corporation * 14,899,000 40,000 O'Reilly Automotive, Inc. * 10,844,000 127,000 Signet Jewelers Limited 10,466,070 135,000 Tractor Supply Company 12,309,300 50,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 12,182,000 135,000 Williams-Sonoma, Inc. 7,037,550 - 76,808,470 Consumer Discretionary - Services 2.84% 225,000 Dunkin' Brands Group, Inc. 9,814,500 180,000 Starbucks Corporation 10,281,600 20,096,100 Consumer Staples - Food & Staples Retailing 1.26% 95,000 PriceSmart, Inc. 8,889,150 - Consumer Staples - Food, Beverage & Tobacco 3.03% 37,500 Constellation Brands, Inc. - Class A 6,202,500 50,000 J.M. Smucker Company (The) 7,620,500 162,000 WhiteWave Foods Company (The) - Class A * 7,604,280 21,427,280 - Consumer Staples - Household & Personal Products 0.80% 55,000 Church & Dwight Co., Inc. 5,658,950 Financials - Banks 1.89% 485,000 Huntington Bancshares Incorporated 4,335,900 120,000 SunTrust Banks, Inc. 4,929,600 120,000 Webster Financial Corporation 4,074,000 - 13,339,500 Financials - Diversified 6.19% 54,000 Affiliated Managers Group, Inc. * 7,601,580 110,000 Northern Trust Corporation 7,288,600 190,000 Raymond James Financial, Inc. 9,367,000 200,000 SEI Investments Company 9,622,000 135,000 T. Rowe Price Group, Inc. 9,850,950 - 43,730,130 - Financials - Insurance 3.14% 110,000 Aon plc 12,015,300 81,917 Willis Towers Watson Public Limited Company 10,183,103 22,198,403 Financials - Real Estate 1.18% 315,000 CBRE Group, Inc. * 8,341,200 Health Care - Equipment & Services 12.56% 145,000 Cardinal Health, Inc. 11,311,450 52,500 Cooper Companies, Inc. (The) 9,007,425 145,000 DaVita HealthCare Partners Inc. * 11,211,400 180,000 DENTSPLY SIRONA Inc. 11,167,200 380,000 IMS Health Holdings, Inc. * 9,636,800 190,000 ResMed Inc. 12,013,700 75,000 Teleflex Incorporated 13,298,250 82,500 Universal Health Services, Inc. - Class B 11,063,250 88,709,475 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 5.19% 35,000 Alexion Pharmaceuticals, Inc. * 4,086,600 76,000 Celgene Corporation * 7,495,880 14,500 Regeneron Pharmaceuticals, Inc. * 5,063,835 93,920 Thermo Fisher Scientific Inc. 13,877,619 71,500 Vertex Pharmaceuticals Incorporated * 6,150,430 36,674,364 Industrials - Capital Goods 11.90% 197,500 AMETEK, Inc. 9,130,425 60,000 Danaher Corporation 6,060,000 291,000 Fastenal Company 12,917,490 205,000 Fortune Brands Home & Security, Inc. 11,883,850 130,000 IDEX Corporation 10,673,000 140,000 Nordson Corporation 11,705,400 75,000 Snap-on Incorporated 11,836,500 140,000 Westinghouse Air Brake Technologies Corporation 9,832,200 84,038,865 Industrials - Commercial & Professional Services 3.96% 105,000 IHS Inc. - Class A * 12,139,050 62,500 Stericycle, Inc. * 6,507,500 115,000 Verisk Analytics, Inc. * 9,324,200 27,970,750 Industrials - Transportation 2.23% 135,000 C.H. Robinson Worldwide, Inc. 10,023,750 95,000 Old Dominion Freight Line, Inc * 5,729,450 15,753,200 Information Technology - Hardware & Equipment 3.01% 280,000 CDW Corporation 11,222,400 120,000 Harris Corporation 10,012,800 21,235,200 Information Technology - Semiconductors & Semiconductor Equipment 3.45% 45,500 Broadcom Limited 7,070,700 228,750 Microchip Technology Incorporated 11,611,350 90,000 Skyworks Solutions, Inc. 5,695,200 24,377,250 Information Technology - Software & Services 16.02% 140,000 Akamai Technologies, Inc. * 7,830,200 135,000 ANSYS, Inc. * 12,251,250 170,000 CDK Global, Inc. 9,433,300 110,000 Check Point Software Technologies Ltd. * 8,764,800 125,000 Fidelity National Information Services, Inc. 9,210,000 101,874 Fiserv, Inc. * 11,076,760 80,000 FleetCor Technologies, Inc. * 11,450,400 112,500 Global Payments Inc. 8,030,250 47,500 MercadoLibre, Inc. 6,681,825 100,000 Red Hat, Inc. * 7,260,000 255,000 Vantiv, Inc. - Class A * 14,433,000 90,000 Workday, Inc. * 6,720,300 113,142,085 Materials 3.48% 135,000 AptarGroup, Inc. 10,682,550 200,000 Axalta Coating Systems Ltd. * 5,306,000 170,000 Crown Holdings, Inc. * 8,613,900 24,602,450 TOTAL COMMON STOCKS (cost $419,976,758) 663,250,072 SHORT-TERM INVESTMENTS 5.79% Commercial Paper - 5.39% $ 1,500,000 Corning Incorporated 07/01/16, 0.65% 1,500,000 975,000 Southern Power Company 07/05/16, 0.80% 974,913 991,000 WEC Energy Group, Inc. 07/05/16, 0.77% 990,915 1,200,000 V.F. Corporation 07/06/16, 0.73% 1,199,878 1,000,000 Ford Motor Credit Company LLC 07/07/16, 0.72% 999,880 2,275,000 Ford Motor Credit Company LLC 07/08/16, 0.70% 2,274,690 2,000,000 Campbell Soup Company 07/11/16, 0.65% 1,999,639 1,000,000 Eaton Corporation 07/12/16, 0.70% 999,786 2,025,000 PPG Industries, Inc. 07/12/16, 0.70% 2,024,567 950,000 Southern Company Funding Corporation 07/12/16, 0.80% 949,768 1,525,000 Ford Motor Credit Company LLC 07/13/16, 0.71% 1,524,639 1,000,000 UnitedHealth Group Incorporated 07/13/16, 0.65% 999,783 2,350,000 Nissan Motor Acceptance Corporation 07/14/16, 0.69% 2,349,415 900,000 Bemis Company, Inc. 07/15/16, 0.70% 899,755 620,000 Campbell Soup Company 07/15/16, 0.64% 619,846 2,000,000 Bemis Company, Inc. 07/18/16, 0.70% 1,999,339 1,000,000 Campbell Soup Company 07/18/16, 0.64% 999,698 1,775,000 Leggett & Platt, Incorporated 07/19/16, 0.73% 1,774,352 1,725,000 Hyundai Capital America, Inc. 07/20/16, 0.75% 1,724,317 1,000,000 UnitedHealth Group Incorporated 07/21/16, 0.68% 999,622 400,000 Valspar Corporation (The) 07/21/16, 0.94% 399,791 2,100,000 Bell Canada 07/22/16, 0.77% 2,099,057 1,450,000 Harley-Davidson Financial Services, Inc. 07/22/16, 0.70% 1,449,408 1,675,000 Clorox Company (The) 07/25/16, 0.75% 1,674,163 1,425,000 Hyundai Capital America, Inc. 07/28/16, 0.65% 1,424,305 1,125,000 Rockwell Collins, Inc. 07/28/16, 0.72% 1,124,393 1,100,000 Clorox Company (The) 08/08/16, 0.80% 1,099,071 1,000,000 V.F. Corporation 08/09/16, 0.74% 999,198 38,074,188 Variable Rate Security - 0.40% 2,846,763 Morgan Stanley Liquidity Funds Government Portfolio (Institutonal Class), 0.27% 2,846,763 TOTAL SHORT-TERM INVESTMENTS (cost $40,920,951) 40,920,951 TOTAL INVESTMENTS (cost $460,897,709) - 99.68% 704,171,023 OTHER ASSETS, NET OF LIABILITIES - 0.32% 2,265,773 - TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ * Non-income producing. As of June 30, 2016, investment cost for federal tax purposes was $461,022,759 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (15,797,150 ) Net unrealized appreciation $243,148,264 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2016 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 2,846,763 Level 2 - Commercial Paper 38,074,188 Level 3 - None - - Total $704,171,023 (1) See Schedule above for further detail by industry Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/29/2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/29/2016 By: /s/ Jennifer R. Kloehn Name: Jennifer R. Kloehn Title: Principal Financial Officer Date: 08/29/2016
